Exhibit 10.1

 

SALE AND CONTRIBUTION AGREEMENT

 

dated as of April 17, 2014

 

between

 

THERAVANCE, INC., as the Transferor

 

and

 

LABA ROYALTY SUB LLC, as the Transferee

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE I

 

DEFINED TERMS AND RULES OF CONSTRUCTION

 

 

 

 

Section 1.1

Defined Terms and Rules of Construction

3

 

 

ARTICLE II

 

SALE AND CONTRIBUTION OF THE TRANSFERRED ASSETS

 

 

 

Section 2.1

Sale and Contribution of the Transferred Assets

2

Section 2.2

Purchase Price

3

Section 2.3

Performance of Obligations under the Counterparty Agreement

4

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE TRANSFEROR

 

 

 

Section 3.1

Organization

5

Section 3.2

No Conflicts

5

Section 3.3

Authorization

5

Section 3.4

Ownership

6

Section 3.5

Governmental and Third Party Authorizations

6

Section 3.6

Investment Company Status

6

Section 3.7

No Litigation

6

Section 3.8

Solvency

6

Section 3.9

Tax Matters

7

Section 3.10

No Brokers’ Fees

7

Section 3.11

Regulatory Approval

7

Section 3.12

Counterparty Agreement

7

Section 3.13

UCC Matters

7

Section 3.14

Margin Stock

8

Section 3.15

Securities Filings

8

Section 3.16

No Implied Representations

8

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE TRANSFEREE

 

 

 

Section 4.1

Organization

9

Section 4.2

No Conflicts

9

Section 4.3

Authorization

9

Section 4.4

Governmental and Third Party Authorizations

9

Section 4.5

No Litigation

10

Section 4.6

Not a Restricted Party

10

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS

 

 

 

 

Section 5.1

Notices

10

Section 5.2

Confidentiality

10

Section 5.3

Further Assurances

11

Section 5.4

Payments on Account of the Transferred Assets

12

Section 5.5

Existence

13

Section 5.6

Payment of Expenses; Commingling of Assets

13

Section 5.7

The Counterparty Agreement and the Master Agreement

13

 

 

 

ARTICLE VI

 

THE CLOSING

 

 

 

Section 6.1

Closing

14

Section 6.2

Closing Deliverables of the Transferor

14

Section 6.3

Closing Deliverables of the Transferee

15

 

 

 

ARTICLE VII

 

INDEMNIFICATION

 

 

 

Section 7.1

Indemnification by the Transferor

15

Section 7.2

Procedures

16

Section 7.3

Exclusive Remedy

17

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

 

Section 8.1

Survival

17

Section 8.2

Specific Performance

17

Section 8.3

Notices

17

Section 8.4

Successors and Assigns

18

Section 8.5

Independent Nature of Relationship

19

Section 8.6

Entire Agreement

19

Section 8.7

Governing Law

19

Section 8.8

Waiver of Jury Trial

20

Section 8.9

Severability

21

Section 8.10

Counterparts

21

Section 8.11

Amendments; No Waivers

21

Section 8.12

Limited Recourse

21

Section 8.13

Cumulative Remedies

22

Section 8.14

Table of Contents and Headings

22

Section 8.15

Acknowledgment and Agreement

22

 

 

 

Exhibit A

Form of Counterparty Instruction

 

Exhibit B

TRC LLC Rights and Obligations

 

Exhibit C

Regulatory Approvals

 

 

ii

--------------------------------------------------------------------------------


 

Annex A                                                Defined Terms and
Rules of Construction

 

iii

--------------------------------------------------------------------------------


 

SALE AND CONTRIBUTION AGREEMENT

 

This SALE AND CONTRIBUTION AGREEMENT dated as of April 17, 2014 (this “Sale and
Contribution Agreement”), is entered into between Theravance, Inc., a Delaware
corporation (the “Transferor”), and LABA Royalty Sub LLC, a Delaware limited
liability company (the “Transferee”).

 

W I T N E S S E T H

 

WHEREAS, the Transferor is a party to the Counterparty Agreement previously
entered into with the Counterparty, pursuant to which the Transferor is entitled
to receive royalty payments based on Net Sales of the Products in the Territory
and other amounts payable by the Counterparty thereunder subject to the terms
and conditions thereof; and

 

WHEREAS, the Transferor desires to sell, contribute, assign, transfer, convey
and grant to the Transferee, and the Transferee desires to purchase, acquire and
accept from the Transferor, the Transferred Assets described herein, upon and
subject to the terms and conditions set forth in this Sale and Contribution
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION

 

Section 1.1                                    Defined Terms and Rules of
Construction.  Capitalized terms used but not otherwise defined in this Sale and
Contribution Agreement shall have the respective meanings given to such terms in
Annex A attached hereto, which is hereby incorporated by reference herein.  The
rules of construction set forth in Annex A attached hereto shall apply to this
Sale and Contribution Agreement and are hereby incorporated by reference herein.

 

The following terms as used herein shall have the following meanings:

 

“Closing” shall have the meaning set forth in Section 6.1.

 

“Purchase Price” shall have the meaning set forth in Section 2.2.

 

“Recharacterization Event” shall have the meaning set forth in Section 2.1(d).

 

“Transferor Account” shall have the meaning set forth in Section 5.4(d).

 

“Transferor Indemnified Party” shall have the meaning set forth in Section 7.1.

 

--------------------------------------------------------------------------------


 

“Transferor Secured Amount” shall have the meaning set forth in Section 2.1(d).

 

“Transferred Assets” shall have the meaning set forth in Section 2.1(a).

 

ARTICLE II
SALE AND CONTRIBUTION OF THE TRANSFERRED ASSETS

 

Section 2.1                                    Sale and Contribution of the
Transferred Assets.

 

(a)                                 Subject to the terms and conditions of this
Sale and Contribution Agreement, on the Closing Date, the Transferor hereby
sells, contributes, assigns, transfers, conveys and grants to the Transferee,
and the Transferee hereby purchases, acquires and accepts from the Transferor,
all of the Transferor’s right, title and interest in, to and under the
Counterparty Agreement and all of its rights and obligations thereunder other
than the Excluded Rights and Obligations, free and clear of any and all Liens,
other than those Liens created in favor of the Transferee by the Transaction
Documents; provided, that the Transferor shall retain the right to receive all
of the amounts paid by the Counterparty pursuant to the Counterparty Agreement
other than the Retained Royalty Payments subject to the Transferor’s agreement
to perform its obligations under Section 2.3(a) (the “Transferred Assets”).

 

(b)                                 The Transferor and the Transferee intend and
agree that the sale, contribution, assignment, transfer, conveyance and granting
of the Transferred Assets under this Sale and Contribution Agreement shall be,
and are, a true, complete, absolute and irrevocable contribution and sale by the
Transferor to the Transferee of the Transferred Assets and that such
contribution and sale shall provide the Transferee with the full benefits of
ownership of the Transferred Assets.  The Transferor hereby relinquishes all
title and control over the Transferred Assets upon the transfer of the
Transferred Assets hereunder.  Neither the Transferor nor the Transferee intends
the transactions contemplated hereby to be, or for any purpose characterized as,
a loan from the Transferee to the Transferor or a pledge or assignment or a
security agreement.  The Transferor waives any right to contest or otherwise
assert that this Sale and Contribution Agreement does not constitute a true,
complete, absolute and irrevocable sale and contribution by the Transferor to
the Transferee of the Transferred Assets under Applicable Law, which waiver
shall be enforceable against the Transferor in any Bankruptcy Event in respect
of the Transferor.  The sale, contribution, assignment, transfer, conveyance and
granting of the Transferred Assets shall be reflected on the Transferor’s
financial statements and other records as a sale and contribution of assets to
the Transferee (except to the extent GAAP or the rules of the SEC require
otherwise with respect to the Transferor’s consolidated financial statements).

 

(c)                                  The Transferor hereby authorizes the
Transferee or its designee to execute, record and file, and consents to the
Transferee or its designee executing, recording and filing, at the Transferee’s
sole cost and expense, financing statements in the appropriate filing offices
under the UCC (and continuation statements with respect to such financing
statements when applicable), and amendments thereto or assignments thereof, in
such manner and in such jurisdictions as are necessary or appropriate to
evidence or perfect the sale, contribution, assignment, transfer, conveyance and
grant by the Transferor to the Transferee, and the purchase, acquisition and
acceptance by the Transferee from the Transferor, of the Transferred Assets and
to perfect the security interest in the Transferred Assets granted by the
Transferor to the

 

2

--------------------------------------------------------------------------------


 

Transferee pursuant to Section 2.1(d), in each case subject to the
confidentiality obligations under the Counterparty Agreement.

 

(d)                                 If, notwithstanding Section 2.1(a) and
Section 2.1(b), the transfer of the Transferred Assets pursuant to this Sale and
Contribution Agreement is characterized as a collateral transfer for security or
as a financing transaction (a “Recharacterization Event”), the Transferor
intends that the Transferee have a first priority, perfected security interest
in, and Lien on, the Transferred Assets to secure an obligation of the
Transferor to pay to the Transferee an amount equal to the value of the
Transferred Assets (the “Transferor Secured Amount”).  Accordingly, if a
Recharacterization Event occurs, the Transferor shall be deemed to have granted,
and the Transferor does hereby grant, to the Transferee a security interest in,
to and under the Transferred Assets and all proceeds thereof, whether now owned
or existing or hereafter acquired, in each case to secure the obligation of the
Transferor set forth in Section 2.1(e).

 

(e)                                  If a Recharacterization Event has occurred,
the Transferor agrees to pay or cause to be paid to the Transferee all amounts
that would have been required to be paid to the Transferee if the
Recharacterization Event had not occurred; such payments to be made when, as and
if Collaboration Payments are received from the Counterparty.  The maximum
amount payable by the Transferor to the Transferee pursuant to this
Section 2.1(e) shall be the Transferor Secured Amount.  If the Transferor fails
to pay to the Transferee any such amounts, (i) the Transferee may exercise all
rights and remedies of a secured party under the relevant UCC (including the
rights of a secured party obtaining a Lien under Section 9-608 of the relevant
UCC) and (ii) the Transferor may exercise all of the rights of a debtor granting
a Lien under the relevant UCC (including the rights of a debtor granting a Lien
under Section 9-623 of the relevant UCC).

 

Section 2.2                                    Purchase Price.  In full
consideration for the sale, contribution, assignment, transfer, conveyance and
granting of the Transferred Assets, and subject to the terms and conditions set
forth herein, on the Closing Date the fair market value of the Transferred
Assets, as agreed at arm’s length by the Transferor and the Transferee (the
“Purchase Price”), shall be paid as follows:

 

(i)                                     the Transferee shall pay (or cause to be
paid) to the Transferor, or the Transferor’s designee, the sum of
$405,791,878.78, in immediately available funds, by wire transfer to the
Transferor Account;

 

(ii)                                  the Transferee shall grant the Transferor
the right to continue to receive all Collaboration Payments other than Retained
Royalty Payments subject to the agreement of the Transferor to continue to
perform its obligations under Section 2.3(a); and

 

(iii)                               any excess portion of the consideration for
the Transferred Assets, where the total consideration for the Transferred Assets
is equal to the fair market value of the Transferred Assets as agreed at arm’s
length by the Transferor and the Transferee, shall be a capital contribution by
the Transferor to the Transferee in an amount equal to

 

3

--------------------------------------------------------------------------------


 

such excess portion.  The Transferee shall mark its books and records to reflect
the amount of such contribution.

 

Section 2.3                                    Performance of Obligations under
the Counterparty Agreement.

 

(a)                                 The Transferor hereby agrees to perform all
of the obligations (including those described in Section 2.3(c) but excluding
the Retained Obligation) due to the Counterparty under the Counterparty
Agreement.

 

(b)                                 Upon receiving written notice from the
Counterparty that any amount is due to the Counterparty pursuant to the
Counterparty Agreement, the Transferee shall notify the Transferor promptly (and
in no event later than two Business Days following receipt) of the receipt of
such notice and the date on which it was received.

 

(c)                                  The Transferor hereby agrees to pay all
amounts due to the Counterparty pursuant to the Counterparty Agreement other
than the Retained Obligation (which shall be paid out of the amounts deposited
pursuant to Section 2.3(d)) within thirty (30) days following the date on which
the Transferee receives written notice from the Counterparty that such amounts
are due or within such shorter notice period within which such amounts become
due under the Counterparty Agreement, except for any amounts that the Transferor
is contesting in good faith in the manner provided in the Counterparty
Agreement.

 

(d)                                 On the Closing Date, the Transferee shall
apply a portion of the net proceeds from the offering and sale of the Original
Notes to deposit an amount equal to $32,000,000 into the Milestone Payment
Reserve Account to cover the Retained Obligation as it comes due.  The
Transferee hereby agrees to pay the Retained Obligation within thirty (30) days
following the date on which the Transferee receives written notice from the
Counterparty that such amounts are due or within such shorter notice period
within which such amounts become due under the Counterparty Agreement.

 

(e)                                  In the event that the Transferee has
reasonable cause to believe that the Transferor will not make any payment
required under Section 2.3(c), or perform any other obligation required under
Section 2.3(a), on or prior to the date on which the Transferor is required to
make such payment or perform such obligation, or the Transferor fails to make
any such payment or perform any such obligation, the Transferee hereby agrees to
make such payment or perform such obligation on behalf of the Transferor on or
prior to the date on which payment or performance is due (or as promptly
thereafter as reasonably possible) and the Transferor agrees to reimburse the
Transferee for any such payment and for any expenses incurred in connection with
the performance of such obligation as promptly thereafter as is reasonably
possible.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE TRANSFEROR

 

The Transferor hereby represents and warrants to the Transferee as of the date
hereof as follows:

 

4

--------------------------------------------------------------------------------


 

Section 3.1                                    Organization.  The Transferor is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all power and authority, and all licenses,
permits, franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted and to exercise its rights and to perform its obligations under this
Sale and Contribution Agreement.  The Transferor is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect).

 

Section 3.2                                    No Conflicts.

 

(a)                                 None of the execution and delivery by the
Transferor of any of the Transaction Documents to which the Transferor is party,
the performance by the Transferor of the obligations contemplated hereby or
thereby or the consummation of the transactions contemplated hereby or thereby
will: (i) contravene, conflict with, result in a breach, violation, cancellation
or termination of, constitute a default (with or without notice or lapse of
time, or both) under, require prepayment under, give any Person the right to
exercise any remedy or obtain any additional rights under, or accelerate the
maturity or performance of or payment under, in any respect, (A) any Applicable
Law or any judgment, order, writ, decree, permit or license of any Governmental
Authority to or by which the Transferor or any of its assets or properties may
be subject or bound, except where such violation would not have a Material
Adverse Effect, (B) any contract, agreement, indenture, lease, license, deed,
binding obligation or instrument to which the Transferor is a party or by which
the Transferor or any of its assets or properties is bound (including the Master
Agreement and the Counterparty Agreement), except where such violation would not
have a Material Adverse Effect or (C) any of the organizational documents of the
Transferor; (ii) give rise to any additional right of termination, cancellation
or acceleration of any right or obligation of the Transferor, except where such
additional right of termination, cancellation or acceleration would not have a
Material Adverse Effect; or (iii) except as provided in any of the Transaction
Documents to which it is party, result in or require the creation or imposition
of any Lien by the Transferor on the Counterparty Agreement and the Transferor’s
rights thereunder.

 

(b)                                 Except for any Lien created or existing
under the Counterparty Agreement and except as permitted under the Indenture,
the Transferor has not granted any Lien on the Transaction Documents or the
Counterparty Agreement.

 

Section 3.3                                    Authorization.  The Transferor
has all power and authority to execute and deliver, and perform its obligations
under, the Transaction Documents to which it is party and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
each of the Transaction Documents to which the Transferor is party and the
performance by the Transferor of its obligations hereunder and thereunder have
been duly authorized by the Transferor.  Each of the Transaction Documents to
which the Transferor is party has been duly executed and delivered by the
Transferor.  Each of the Transaction Documents to which the Transferor is party
constitutes the legal, valid and binding obligation of the Transferor,
enforceable against the Transferor in accordance with its respective terms,
subject to applicable

 

5

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy.

 

Section 3.4                                    Ownership.  The Transferor is the
exclusive owner of the entire right, title (legal and equitable) and interest
in, to and under the Transferred Assets and has good and valid title thereto,
free and clear of all Liens.  None of the patents covering the Products are
owned by or assigned to the Transferor.  The Transferred Assets sold,
contributed, assigned, transferred, conveyed and granted to the Transferee on
the Closing Date have not been pledged, sold, contributed, assigned,
transferred, conveyed or granted by the Transferor to any other Person.  The
Transferor has full right to sell, contribute, assign, transfer, convey and
grant the Transferred Assets to the Transferee.  Upon the sale, contribution,
assignment, transfer, conveyance and granting by the Transferor of the
Transferred Assets to the Transferee, the Transferee shall acquire full legal
and equitable title to the Transferred Assets free and clear of all Liens, other
than Liens in favor of the Trustee and Liens permitted under the Indenture, and
shall be the exclusive owner of the Transferred Assets.  The Transferee shall
have the same rights as the Transferor would have with respect to the
Transferred Assets (if the Transferor were still the owner of such Transferred
Assets) against any other Person.

 

Section 3.5                                    Governmental and Third Party
Authorizations.  The execution and delivery by the Transferor of the Transaction
Documents to which the Transferor is party, the performance by the Transferor of
its obligations hereunder and thereunder and the consummation of any of the
transactions contemplated hereunder and thereunder (including the sale,
contribution, assignment, transfer, conveyance and granting of the Transferred
Assets to the Transferee) do not require any consent, approval, license, order,
authorization or declaration from, notice to, action or registration by or
filing with any Governmental Authority, except for the filing of a Current
Report on Form 8-K with the SEC, the filing of UCC financing statements and
those previously obtained.

 

Section 3.6                                    Investment Company Status. 
Assuming the accuracy of the representations and warranties of the initial
purchasers of the Original Notes in the Purchase Agreements and compliance by
the initial purchasers of the Original Notes and any subsequent purchaser of the
Original Notes with the requirements set forth under the section of the
Memorandum captioned “Transfer Restrictions”, the Transferor is not, and, after
giving effect to the use of proceeds as contemplated by the Memorandum, would
not be, required to register as an investment company under the Investment
Company Act.

 

Section 3.7                                    No Litigation.  There is no
action, suit, arbitration proceeding, claim, demand, citation, summons,
subpoena, other proceeding or, to the knowledge of the Transferor, investigation
pending or, to the knowledge of the Transferor, threatened that challenges or
seeks to prevent or delay the consummation of the transactions contemplated by
the Transaction Documents to which the Transferor is party.

 

Section 3.8                                    Solvency.  The Transferor is, and
after giving effect to the sale and contribution of the Transferred Assets to
the Transferee pursuant to this Sale and Contribution Agreement will be, solvent
and able to pay its debts as they come due, and has and will have adequate
capital to carry out its business as now conducted or proposed to be conducted.

 

6

--------------------------------------------------------------------------------


 

Section 3.9                                    Tax Matters.  No deduction or
withholding for or on account of any tax has been made, or was required under
Applicable Law to be made, from any payment to the Transferor under the
Counterparty Agreement and, following the Closing Date, the Transferor believes
that no such deduction or withholding will be required under currently
Applicable Law to be made from any payment to the Transferee under the
Counterparty Agreement.  The Transferor has filed (or caused to be filed) all
material tax returns and reports required by Applicable Law to have been filed
by it and has paid all material taxes required to be paid by it, except any such
taxes that are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP from time to
time have been set aside on its books.

 

Section 3.10                             No Brokers’ Fees.  The Transferor has
not taken any action that would entitle any Person other than Morgan Stanley &
Co. LLC to any commission or broker’s fee in connection with the transactions
contemplated by this Sale and Contribution Agreement.

 

Section 3.11                             Regulatory Approval.  To the knowledge
of the Transferor, each of the Products has received Regulatory Approval for
marketing and distribution in the jurisdictions listed on Exhibit C.

 

Section 3.12                             Counterparty Agreement.

 

(a)                                 Other than the Transaction Documents, the
Master Agreement, the Counterparty Agreement and the Counterparty Agreement
Guarantee, there is no written contract to which the Transferor is a party or by
which any of its assets or properties is bound or committed that relates to the
Transferred Assets or the Products for which breach, nonperformance,
cancellation or failure to renew would have a Material Adverse Effect.

 

(b)                                 The Counterparty Agreement is in full force
and effect and is the legal, valid and binding obligation of the Transferor and,
to the knowledge of the Transferor, the Counterparty, enforceable against the
Transferor and, to the knowledge of the Transferor, the Counterparty in
accordance with its terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy.

 

(c)                                  Except as provided in the Counterparty
Agreement, the Transferor is not a party to any agreement providing for a
sharing of, or providing for or permitting any Set-off against, the Retained
Royalty Payments payable under the Counterparty Agreement to the Transferor.

 

Section 3.13                             UCC Matters.  The Transferor’s exact
legal name is, and for the preceding 10 years has been, “Theravance, Inc.”  The
Transferor’s jurisdiction of organization is, and for the preceding 10 years has
been, Delaware.  The Transferor’s principal place of business is, and for the
preceding 10 years has been, located at 901 Gateway Boulevard, South San
Francisco, California 94080.  For the preceding 10 years, the Transferor has not
been the subject of any merger or other corporate or other reorganization in
which its identity or status was materially changed, except in each case when it
was the surviving or resulting Person.

 

7

--------------------------------------------------------------------------------


 

Section 3.14                             Margin Stock.  The Transferor is not
engaged in the business of extending credit for the purpose of buying or
carrying margin stock, and no portion of the Purchase Price shall be used by the
Transferor for a purpose that violates Regulation T, U or X promulgated by the
Board of Governors of the Federal Reserve System from time to time.

 

Section 3.15                             Securities Filings.  As of their
respective filing dates, the Theravance SEC Documents complied in all material
respects with the requirements of the Exchange Act and none of the Theravance
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading, except to the extent corrected by a subsequently filed document
with the SEC.

 

Section 3.16                             No Implied Representations.  The
Transferee acknowledges and agrees that: (i) other than the representations and
warranties of Transferor specifically contained in this Article III, there are
no representations or warranties of the Transferor for the benefit of the
Transferee, and the Transferor hereby disclaims all other representations and
warranties for the benefit of the Transferee, whether express, statutory or
implied, in connection with this Sale and Contribution Agreement or the other
Transaction Documents, including with respect to the Retained Royalty Payments,
the Counterparty Agreement, the Products and data relating to the Products
including patents and patent applications and other intellectual property owned
by the Counterparty, and (ii) the Transferee does not rely on, and the
Transferor shall have no liability in respect of, any representation or warranty
not specifically set forth in this Article III.  Without limiting the foregoing,
the Transferee acknowledges and agrees that (a)(i) the Counterparty Agreement
generally imposes confidentiality obligations on information relating to or
generated in connection with those agreements and performance thereunder, and,
accordingly, the Transferee has made its own investigation and assessment of the
Retained Royalty Payments, the Products and data relating to the Products
including patents and patent applications and other intellectual property owned
by the Counterparty, and (ii) the Transferee is not relying on, and shall have
no remedies in respect of, any implied warranties whatsoever, including as to
the future amount or potential amount of the Retained Royalty Payments, the
creditworthiness of the Counterparty or any of its “Affiliates” (as defined for
this purpose in the Counterparty Agreement) or any other matter, and (b) except
as expressly set forth in any representation or warranty in this Article III,
the Transferor shall have no liability to the Transferee for losses or damages
pursuant to this Sale and Contribution Agreement (or otherwise) with respect to
any information, documents or materials furnished or made available to the
Transferee or any of its “Affiliates” (as defined for this purpose in the
Counterparty Agreement) in any presentation, interview or in any other form or
manner relating to this Sale and Contribution Agreement, the other Transaction
Documents or the Counterparty Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE TRANSFEREE

 

The Transferee hereby represents and warrants to the Transferor as of the date
hereof as follows:

 

8

--------------------------------------------------------------------------------


 

Section 4.1                                    Organization.  The Transferee is
a limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware and has all power and authority, and all
licenses, permits, franchises, authorizations, consents and approvals of all
Governmental Authorities, required to own its property and conduct its business
as now conducted and to exercise its rights and to perform its obligations under
the Counterparty Agreement.  The Transferee is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect).

 

Section 4.2                                    No Conflicts.

 

(a)                                 None of the execution and delivery by the
Transferee of any of the Transaction Documents to which the Transferee is party,
the performance by the Transferee of the obligations contemplated hereby or
thereby or the consummation of the transactions contemplated hereby or thereby
will (i) contravene, conflict with, result in a breach, violation, cancellation
or termination of, constitute a default (with or without notice or lapse of
time, or both) under, require prepayment under, give any Person the right to
exercise any remedy or obtain any additional rights under, or accelerate the
maturity or performance of or payment under, in any respect, (A) any Applicable
Law or any judgment, order, writ, decree, permit or license of any Governmental
Authority to or by which the Transferee or any of its assets or properties may
be subject or bound, except where such violation would not have a Material
Adverse Effect, (B) any contract, agreement, indenture, lease, license, deed,
binding obligation or instrument to which the Transferee is a party or by which
the Transferee or any of its assets or properties is bound, except where such
violation would not have a Material Adverse Effect or (C) any of the
organizational documents of the Transferee; or (ii) give rise to any additional
right of termination, cancellation or acceleration of any right or obligation of
the Transferee.

 

(b)                                 The Transferee has not granted any Lien on
the Transaction Documents except as provided herein or in any other Transaction
Document.

 

Section 4.3                                    Authorization. The Transferee has
all power and authority to execute and deliver, and perform its obligations
under, the Transaction Documents to which the Transferee is party and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of each of the Transaction Documents to which the Transferee is party
and the performance by the Transferee of its obligations hereunder and
thereunder have been duly authorized by the Transferee.  Each of the Transaction
Documents to which the Transferee is party has been duly executed and delivered
by the Transferee.  Each of the Transaction Documents to which the Transferee is
party constitutes the legal, valid and binding obligation of the Transferee,
enforceable against the Transferee in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.

 

Section 4.4                                    Governmental and Third Party
Authorizations.  The execution and delivery by the Transferee of the Transaction
Documents to which the Transferee is party, the performance by the Transferee of
its obligations hereunder and thereunder and the

 

9

--------------------------------------------------------------------------------


 

consummation of any of the transactions contemplated hereunder and thereunder do
not require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority, except for the filing of UCC financing statements and those
previously obtained.

 

Section 4.5                                    No Litigation.  There is no
action, suit, arbitration proceeding, claim, demand, citation, summons,
subpoena, other proceeding or, to the knowledge of the Transferee, investigation
pending or, to the knowledge of the Transferee, threatened that challenges or
seeks to prevent or delay the consummation of the transactions contemplated by
the Transaction Documents.

 

Section 4.6                                    Not a Restricted Party.  The
Transferee is not a Restricted Party.

 

ARTICLE V
COVENANTS

 

Until the Notes have been repaid, redeemed, repurchased or defeased and the
Indenture has been satisfied or discharged, the parties hereto covenant and
agree as follows:

 

Section 5.1                                    Notices.

 

(a)                                 Subject to applicable confidentiality
obligations, the Transferor shall provide the Transferee with written notice as
promptly as practicable (and in any event within five Business Days) after
becoming aware of any of the following: (i) any breach or default by the
Transferor of or under any covenant, agreement or other provision of any
Transaction Document to which it is party; (ii) any representation or warranty
made by the Transferor in any of the Transaction Documents or in any certificate
delivered to the Transferee pursuant to this Sale and Contribution Agreement
shall prove to be untrue or inaccurate in any material respect on the date as of
which made; or (iii) any change, effect, event, occurrence, state of facts,
development or condition that would have a Material Adverse Effect.

 

(b)                                 The Transferor shall notify the Transferee
in writing not less than 30 days prior to any change in, or amendment or
alteration of, the Transferor’s (i) legal name, (ii) form or type of
organizational structure or (iii) jurisdiction of organization.

 

(c)                                  Subject to applicable confidentiality
restrictions and Applicable Laws relating to securities matters or other
confidential matters, the Transferor shall make available such other information
as the Transferee may, from time to time, reasonably request with respect to the
Transferred Assets.

 

Section 5.2                                    Confidentiality.

 

Except as otherwise required by Applicable Law, by the rules and regulations of
any securities exchange or trading system or by the FDA or any other
Governmental Authority with similar regulatory authority and except as otherwise
set forth in this Section 5.2, all Confidential Information furnished by the
Transferor to the Transferee, as well as the terms, conditions and provisions of
this Sale and Contribution Agreement and any other Transaction Document, shall
be kept confidential by the Transferee and shall be used by the Transferee only

 

10

--------------------------------------------------------------------------------


 

in connection with this Sale and Contribution Agreement and any other
Transaction Document and the transactions contemplated hereby and thereby. 
Notwithstanding the foregoing, the Transferee may disclose such information to
its actual and potential partners, directors, employees, managers, officers,
agents, investors (including any holder of debt securities of the Transferee and
such holder’s advisors, agents and representatives), co-investors, insurers and
insurance brokers, underwriters, financing parties, equity holders, brokers,
advisors, lawyers, bankers, trustees and representatives subject in each case to
the confidentiality requirements set forth in the Counterparty Agreement;
provided, that such Persons (i) shall be informed of the confidential nature of
such information and shall be obligated to keep such information confidential
pursuant to obligations of confidentiality no less onerous than those set out
herein or (ii) shall have executed and delivered a Confidentiality Agreement.

 

Section 5.3                                    Further Assurances.

 

(a)                                 Subject to the terms and conditions of this
Sale and Contribution Agreement, and applicable confidentiality obligations,
each party hereto will use its commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under Applicable Laws to consummate the transactions contemplated by the
Transaction Documents to which the Transferor or the Transferee, as applicable,
is party, including to (i) perfect the sale and contribution of the Transferred
Assets to the Transferee pursuant to this Sale and Contribution Agreement,
(ii) execute and deliver such other documents, certificates, instruments,
agreements and other writings and to take such other actions as may be necessary
or desirable, or reasonably requested by the other party hereto, in order to
consummate or implement expeditiously the transactions contemplated by any
Transaction Document to which the Transferor or the Transferee, as applicable,
is party, (iii) perfect, protect, more fully evidence, vest and maintain in the
Transferee, good, valid and marketable rights and interests in and to the
Transferred Assets free and clear of all Liens (other than those permitted by
the Transaction Documents), (iv) create, evidence and perfect the Transferee’s
back-up security interest granted pursuant to Section 2.1(d), (v) enable the
Transferee to exercise or enforce any of the Transferee’s rights under any
Transaction Document to which the Transferor or the Transferee, as applicable,
is party, including following the Closing Date and (vi) with respect to the
Transferor, continue to perform all of the obligations (including the payment
obligations) due to the Counterparty under the Counterparty Agreement other than
the Retained Obligation following the Closing Date.

 

(b)                                 The Transferor and the Transferee shall
cooperate and provide assistance as reasonably requested by the other party
hereto, at the expense of such other party hereto (except as otherwise set forth
herein), in connection with any litigation, arbitration, investigation or other
proceeding (whether threatened, existing, initiated or contemplated prior to, on
or after the date hereof) to which the other party hereto, any of its Affiliates
(other than the other party hereto) or controlling persons or any of their
respective officers, directors, equityholders, controlling persons, managers,
agents or employees is or may become a party or is or may become otherwise
directly or indirectly affected or as to which any such Persons have a direct or
indirect interest, in each case relating to any Transaction Document, the
transactions described herein or therein or the Transferred Assets but in all
cases excluding any litigation brought by the Transferor against the Transferee
or brought by the Transferee (for itself or on behalf of any Transferee
Indemnified Party) against the Transferor.

 

11

--------------------------------------------------------------------------------


 

(c)                                  The Transferor shall comply with all
Applicable Laws with respect to the Transaction Documents to which it is party,
the Master Agreement, the Counterparty Agreement, the Transferred Assets and all
ancillary agreements related thereto, the violation of which would have a
Material Adverse Effect.

 

(d)                                 The Transferor shall not enter into any
contract, agreement or other legally binding arrangement (whether written or
oral), or grant any right to any other Person, in any case that would reasonably
be expected to conflict with the Transaction Documents or serve or operate to
limit or circumscribe any of the Transferee’s rights under the Transaction
Documents; provided, that the Transferor shall be permitted to enter into any
contract, agreement or other legally binding arrangement, to establish any
subsidiary, and to grant any right to any other Person in connection with the
monetization of an additional undivided percentage interest in the royalty
payments or other amounts payable to the Transferor or the Transferee pursuant
to the Counterparty Agreement or other property of the Transferor or the
Transferee other than the Retained Royalty Payments (and so long as the ability
to enforce such right by such Person does not adversely affect the Retained
Royalty Payments or the Notes; provided, that the ability to enforce: (i) the
grant of a security interest in the Transferee’s right to enforce the
representations, warranties and covenants made by the Transferor under this Sale
and Contribution Agreement and the Servicer under the Servicing Agreement and
any and all products and proceeds thereof as collateral in connection with the
foregoing on substantially similar terms as the security interest granted under
the Transaction Documents (and the related remedies in connection with the
enforcement thereof) but with respect to the property encumbered by such
security interest and no greater than the ability to enforce such rights under
the Indenture, (ii) the grant of any right to additional undivided percentage
interests in the royalty payments or other amounts payable to the Transferor or
the Transferee pursuant to the Counterparty Agreement or other property of the
Transferor or the Transferee other than the Retained Royalty Payments and
(iii) the disposition or pledge of any such interest shall be deemed not to
adversely affect the Retained Royalty Payments or the Notes).

 

Section 5.4                                    Payments on Account of the
Transferred Assets.

 

(a)                                 Notwithstanding the terms of the
Counterparty Instruction, if the Counterparty, any Sublicensee or any other
Person makes any Collaboration Payment to the Transferor (or any of its
Subsidiaries other than the Transferee) directly and not to the Concentration
Account, then (i) the portion of such payment that represents Retained Royalty
Payments shall be held by the Transferor (or such Subsidiary) in trust for the
benefit of the Transferee, (ii) the Transferor (or such Subsidiary) shall have
no right, title or interest whatsoever in such portion of such payment and shall
not create or suffer to exist any Lien thereon and (iii) the Transferor (or such
Subsidiary) promptly, and in any event no later than two Business Days following
the receipt by the Transferor (or such Subsidiary) of such portion of such
payment, shall remit such portion of such payment to the Concentration Account
pursuant to Section 5.4(b) in the exact form received with all necessary
endorsements.

 

(b)                                 The Transferor shall make all payments
required to be made by it to the Transferee pursuant to this Sale and
Contribution Agreement by wire transfer of immediately available funds, without
Set-off, to the Concentration Account.

 

12

--------------------------------------------------------------------------------


 

(c)                                  If the Counterparty, any Sublicensee or any
other Person makes any payment to the Transferee of Collaboration Payments
relating to periods prior to April 1, 2014, then (i) such payment shall be held
by the Transferee in trust for the benefit of the Transferor in the
Concentration Account, (ii) the Transferee shall have no right, title or
interest whatsoever in such payment and shall not create or suffer to exist any
Lien thereon and (iii) the Transferee promptly, and in any event no later than
two Business Days following the receipt by the Transferee of such payment, shall
remit such payment to the Transferor Account pursuant to Section 5.4(d) in the
exact form received with all necessary endorsements.

 

(d)                                 The Transferee shall make all payments
required to be made by it to the Transferor pursuant to this Sale and
Contribution Agreement by wire transfer of immediately available funds, without
Set-off, to the following account (or to such other account as the Transferor
shall notify the Transferee in writing from time to time) (the “Transferor
Account”):

 

Bank Name:

 

Citibank, New York

ABA Number:

 

021-000-89

Account Number:

 

40611172

Account Name:

 

Morgan Stanley Smith Barney LLC

Account Number

 

156-125817-240

Account Name

 

Theravance, Inc

Attention:

 

Yi Ching Yau

 

Section 5.5                                    Existence.  The Transferor shall
preserve and maintain its existence; provided, that the foregoing shall not
prohibit the Transferor from entering into any merger, consolidation or
amalgamation with, or selling or otherwise transferring all or substantially all
of its assets to, any other Person if the Transferor is the continuing or
surviving entity or if the surviving or continuing or acquiring entity assumes
(either expressly or by operation of law) all of the obligations of the
Transferor.

 

Section 5.6                                    Payment of Expenses; Commingling
of Assets.  Until each indenture entered into by the Transferee has been
satisfied and discharged in full in accordance with its terms, (A) the
Transferor shall pay from its own funds and assets all obligations and
indebtedness incurred by it and (B) the Transferor shall not commingle its
assets with those of any other Person except as specifically permitted in the
Transaction Documents.

 

Section 5.7                                    The Counterparty Agreement and
the Master Agreement.

 

(a)                                 The Transferee shall comply in all material
respects with the Counterparty Agreement.  The Transferor shall comply in all
material respects with the Master Agreement and, to the extent that the transfer
of the Transferred Assets pursuant to this Sale and Contribution Agreement is
characterized as a collateral transfer for security or as a financing
transaction rather than as a sale and contribution, the Counterparty Agreement. 
Neither the Transferor nor the Transferee shall take any action, or fail to take
any action, that breaches, violates or would reasonably be expected to breach or
violate the Counterparty Agreement or the Master Agreement or that gives or
would reasonably be expected to give the Counterparty the right to terminate the
Counterparty Agreement in whole or, in respect of the Products, in part.

 

13

--------------------------------------------------------------------------------


 

(b)                                 The Transferee shall use all reasonable
efforts to enforce the Counterparty Agreement and its rights thereunder, in each
case to the extent that the failure to do so would be reasonably expected to
have a direct or indirect material and adverse effect on the Transferor’s or the
Transferee’s rights or obligations (i) under the Counterparty Agreement or
(ii) the Master Agreement.  The Transferor shall use all reasonable efforts to
enforce the Master Agreement and its rights thereunder and, to the extent that
the transfer of the Transferred Assets pursuant to this Sale and Contribution
Agreement is characterized as a collateral transfer for security or as a
financing transaction rather than as a sale and contribution, the Counterparty
Agreement and its rights thereunder, in each case to the extent that the failure
to do so would be reasonably expected to have a direct or indirect material and
adverse effect on the Transferor’s or the Transferee’s rights or obligations
under the Counterparty Agreement or the Master Agreement, in each case, with
respect to or affecting the Products and/or the Retained Royalty Payments.

 

(c)                                  The Transferee shall not amend, modify,
cancel, terminate or grant any consent under the Counterparty Agreement, or
agree to do any of the foregoing to the Counterparty Agreement, to the extent
that such amendment, modification, cancellation, termination or grant of any
consent would be reasonably expected to have a material and adverse effect on
the Transferor’s or the Transferee’s rights or obligations under the
Counterparty Agreement or the Master Agreement.  The Transferor shall not amend,
modify, cancel, terminate or grant any consent under the Master Agreement, or
agree to do any of the foregoing to the Master Agreement, in each case to the
extent that such amendment, modification, cancellation, termination or grant of
a consent would be reasonably expected to have a material and adverse effect on
the Transferor’s or the Transferee’s rights or obligations under the
Counterparty Agreement or the Master Agreement to the extent relating to the
Products and/or the Retained Royalty Payments.

 

(d)                                 It is understood and agreed between the
Transferor and the Transferee that neither the Transferor nor the Transferee
shall have any obligation or liability with respect to the allocations of
resources, scope, intensity and duration of efforts or decisions and judgments
made in connection with development and commercialization (including acts or
omissions that result in or increase the likelihood of, greater or lesser
commercial success): (i) with respect to, or as among, any Products or (ii) as
among any one or more Products, on the one hand, and any Excluded Products,
other products or therapeutically active components, on the other hand.

 

ARTICLE VI
THE CLOSING

 

Section 6.1                                    Closing.  The closing of the
transactions contemplated hereby (the “Closing”) shall take place on the Closing
Date at the offices of Skadden, Arps, Slate, Meagher & Flom LLP located at 4
Times Square, New York, New York 10036, or such other place as the parties
hereto mutually agree.

 

Section 6.2                                    Closing Deliverables of the
Transferor.  At the Closing, the Transferor shall deliver or cause to be
delivered to the Transferee the following:

 

(a)                                 the Servicing Agreement, the Account Control
Agreement and the Purchase Agreements, each executed by the Transferor;

 

14

--------------------------------------------------------------------------------


 

(b)                                 the Counterparty Instruction executed by the
Transferor; and

 

(c)                                  such other certificates, documents and
financing statements as the Transferee may reasonably request, including (i) the
documents contemplated by Article VI of the Purchase Agreements and (ii) a
financing statement reasonably satisfactory to the Transferee to evidence and
perfect the sale, contribution, assignment, transfer, conveyance and grant of
the Transferred Assets pursuant to Section 2.1 and the back-up security interest
granted pursuant to Section 2.1(d).

 

Section 6.3                                    Closing Deliverables of the
Transferee.  At the Closing, the Transferee shall deliver or cause to be
delivered to the Transferor the following:

 

(a)                                 the Purchase Price in accordance with
Section 2.2; and

 

(b)                                 such other certificates, documents and
financing statements as the Transferor may reasonably request.

 

ARTICLE VII
INDEMNIFICATION

 

Section 7.1                                    Indemnification by the
Transferor.  The Transferor agrees to indemnify and hold each of the Transferee
and its Affiliates (other than the Transferor) and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling persons (each, a “Transferee Indemnified Party”) harmless from
and against, and to pay to each Transferee Indemnified Party the amount of, any
and all Losses awarded against or incurred or suffered by such Transferee
Indemnified Party, whether or not involving a third party claim, demand, action
or proceeding, arising out of (i) any breach of any representation, warranty or
certification made by the Transferor in any of the Transaction Documents to
which the Transferor is party or certificates given by the Transferor to the
Transferee in writing pursuant to this Sale and Contribution Agreement or any
other Transaction Document, (ii) any breach of or default under any covenant or
agreement by the Transferor to the Transferee pursuant to any Transaction
Document to which the Transferor is party and (iii) any fees, expenses, costs,
liabilities or other amounts incurred or owed by the Transferor to any brokers,
financial advisors or comparable other Persons retained or employed by it in
connection with the transactions contemplated by this Sale and Contribution
Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Transferee Indemnified Party (A) that has the effect of
imposing on the Transferor any recourse liability for Collaboration Payments
because of the insolvency or other creditworthiness problems of the Counterparty
or the insufficiency of the Collaboration Payments, whether as a result of the
amount of cash flow arising from sales or licensing of the Products or
otherwise, unless resulting from the failure of the Transferor to perform its
obligations under this Sale and Contribution Agreement, (B) that results from
the bad faith, gross negligence or willful misconduct of such Transferee
Indemnified Party or (C) to the extent resulting from the failure of any Person
other than the Transferor to perform any of its obligations under any of the
Transaction Documents.  In addition to the foregoing obligations of the
Transferor, the Transferor agrees to pay to the Transferee on demand all
reasonable costs and expenses incurred by the Transferee in connection with the
enforcement of the Transaction Documents against the Transferor or any
Affiliates of the Transferor.  Any amounts due to any

 

15

--------------------------------------------------------------------------------


 

Transferee Indemnified Party hereunder shall be payable by the Transferor to
such Transferee Indemnified Party upon demand.

 

Section 7.2                                    Procedures.  If any claim,
demand, action or proceeding (including any investigation by any Governmental
Authority) shall be brought or alleged against an indemnified party in respect
of which indemnity is to be sought against an indemnifying party pursuant to
Section 7.1, the indemnified party shall, promptly after receipt of notice of
the commencement of any such claim, demand, action or proceeding, notify the
indemnifying party in writing of the commencement of such claim, demand, action
or proceeding, enclosing a copy of all papers served, if any; provided, that the
omission to so notify such indemnifying party will not relieve the indemnifying
party from any liability that it may have to any indemnified party under
Section 7.1 unless, and only to the extent that, the indemnifying party is
actually prejudiced by such omission.  In the event that any such action is
brought against an indemnified party and it notifies the indemnifying party of
the commencement thereof in accordance with this Section 7.2, the indemnifying
party will be entitled, at the indemnifying party’s sole cost and expense, to
participate therein and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Article VII for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation.  In any such proceeding, an indemnified party shall have
the right to retain its own counsel, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (b) the indemnifying party has assumed the defense of
such proceeding and has failed within a reasonable time to retain counsel
reasonably satisfactory to such indemnified party or (c) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential conflicts
of interests between them based on the advice of counsel to the indemnifying
party.  It is agreed that the indemnifying party shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees and expenses of more than one separate law firm (in addition
to local counsel where necessary) for all such indemnified parties.  The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but, if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any Loss by reason of such
settlement or judgment.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or discharge
of any claim or pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement, compromise
or discharge, as the case may be, (i) includes an unconditional written release
of such indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such claim or proceeding, (ii) does not include any statement as to an admission
of fault, culpability or failure to act by or on behalf of any indemnified party
and (iii) does not impose any continuing material obligation or restrictions on
any indemnified party.

 

16

--------------------------------------------------------------------------------


 

Section 7.3                                    Exclusive Remedy.  Except in the
case of fraud or intentional breach, following the Closing, the indemnification
afforded by this Article VII shall be the sole and exclusive remedy for any and
all Losses awarded against or incurred or suffered by a party hereto in
connection with the transactions contemplated by the Transaction Documents,
including with respect to any breach of any representation, warranty or
certification made by a party hereto in any of the Transaction Documents or
certificates given by a party hereto in writing pursuant hereto or thereto or
any breach of or default under any covenant or agreement by a party hereto
pursuant to any Transaction Document.  Notwithstanding anything in this Sale and
Contribution Agreement to the contrary, in the event of any breach or failure in
performance of any covenant or agreement contained in any Transaction Document,
the non-breaching party shall be entitled to specific performance, injunctive or
other equitable relief pursuant to Section 8.2.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                                    Survival.  All representations,
warranties and covenants made herein and in any other Transaction Document or
any certificate delivered pursuant to this Sale and Contribution Agreement shall
survive the execution and delivery of this Sale and Contribution Agreement and
the Closing.  The rights hereunder to indemnification, payment of Losses or
other remedies based on such representations, warranties and covenants shall not
be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time (whether before or after the
execution and delivery of this Sale and Contribution Agreement or the Closing)
in respect of the accuracy or inaccuracy of or compliance with, any such
representation, warranty or covenant.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant, shall not affect the rights hereunder to
indemnification, payment of Losses or other remedies based on such
representations, warranties and covenants.

 

Section 8.2                                    Specific Performance.  Each of
the parties hereto acknowledges that the other party hereto will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents.  In such event, each of the parties hereto agrees
that the other party hereto shall have the right, in addition to any other
rights it may have (whether at law or in equity), to specific performance of
this Sale and Contribution Agreement.

 

Section 8.3                                    Notices.  All notices, consents,
waivers and other communications hereunder shall be in writing and shall be
effective (a) upon receipt when sent through the mails, registered or certified
mail, return receipt requested, postage prepaid, with such receipt to be
effective the date of delivery indicated on the return receipt, (b) upon receipt
when sent by an overnight courier, (c) on the date personally delivered to an
authorized officer of the party to which sent or (d) on the date transmitted by
facsimile or other electronic transmission with a confirmation of receipt, in
all cases, with a copy emailed to the recipient at the applicable address,
addressed to the recipient as follows:

 

17

--------------------------------------------------------------------------------


 

if to the Transferor (including as Servicer under the Servicing Agreement), to:

 

Theravance, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention:  Bradford J. Shafer, Senior Vice President & General Counsel
Facsimile: (650) 808-6095
Email: bshafer@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  David Midvidy
Facsimile: (917) 777-2089
E-Mail:  david.midvidy@skadden.com

 

if to the Transferee, to:

 

LABA Royalty Sub LLC
901 Gateway Boulevard
South San Francisco, CA 94080
Attention:  Bradford J. Shafer, Senior Vice President & General Counsel
Facsimile: (650) 808-6095
Email: bshafer@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  David Midvidy
Facsimile: (917) 777-2089
E-Mail:  david.midvidy@skadden.com

 

Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

 

Section 8.4                                    Successors and Assigns.

 

(a)                                 The Transferor shall not assign or otherwise
transfer this Sale and Contribution Agreement without the prior written consent
of the Transferee, except that the Transferor may assign this Sale and
Contribution Agreement, in whole or in part, without the consent of the
Transferee to (A) an acquirer of the Transferor or a successor to all or
substantially all of the assets of the Transferor, whether by merger, sale of
stock, sale of assets or other similar transaction, if the surviving or
continuing or acquiring entity assumes (either

 

18

--------------------------------------------------------------------------------


 

expressly or by operation of law) all of the obligations of the Transferor under
this Sale and Contribution Agreement or (B) an “Affiliate” (as defined for this
purpose in the Counterparty Agreement) of the Transferor for so long as such
Affiliate remains an Affiliate of the Transferor and if the Transferor
guarantees the performance of this Sale and Contribution Agreement by such
Affiliate.  Notwithstanding the foregoing, the Transferor may assign or
otherwise transfer any of the rights or obligations retained by it pursuant to
this Sale and Contribution Agreement, including its right to all or part of the
amounts paid by the Counterparty pursuant to the Counterparty Agreement (other
than the Retained Royalty Payments), to any Person at any time without the
consent of the Transferee so long as the Transferor has determined that such
assignment or transfer is in compliance with the Counterparty Agreement.

 

(b)                                 Except as provided in Section 8.15, any
assignment or transfer of this Sale and Contribution Agreement by the Transferee
shall require the prior written consent of the Transferor.  The Transferor shall
be under no obligation to reaffirm any representations, warranties or covenants
made in this Sale and Contribution Agreement or any of the other Transaction
Documents or take any other action in connection with any such assignment by the
Transferee.

 

(c)                                  Subject to the terms and conditions of this
Section 8.4, this Sale and Contribution Agreement shall be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns.  Any purported assignment or other transfer in violation of this
Section 8.4 shall be void ab initio and of no force or effect.

 

Section 8.5                                    Independent Nature of
Relationship.  Except for any Capital Securities of the Transferee held by the
Transferor and the Transferor’s role as Servicer under the Servicing Agreement,
the relationship between the Transferor and the Transferee is solely that of
transferor and transferee, and neither the Transferor nor the Transferee has any
fiduciary or other special relationship with the other party hereto or any of
its Affiliates.  Nothing contained herein or in any other Transaction Document
shall be deemed to constitute the Transferor and the Transferee as a
partnership, an association, a joint venture or any other kind of entity or
legal form.

 

Section 8.6                                    Entire Agreement.  This Sale and
Contribution Agreement, together with the Exhibits hereto (which are
incorporated herein by reference) and the other Transaction Documents,
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the parties hereto with respect to
the subject matter of this Sale and Contribution Agreement.  No representation,
inducement, promise, understanding, condition or warranty not set forth herein
(or in the Exhibits hereto or the other Transaction Documents) has been made or
relied upon by either party hereto.  Except as described in Section 8.11 and
Section 8.15, neither this Sale and Contribution Agreement nor any provision
hereof is intended to confer upon any Person other than the parties hereto and
the other Persons referenced in Article VII any rights or remedies hereunder.

 

Section 8.7                                    Governing Law; Submission to
Jurisdiction.

 

(a)                                 THIS SALE AND CONTRIBUTION AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL

 

19

--------------------------------------------------------------------------------


 

SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF
RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Sale and Contribution Agreement,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by Applicable Law, in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Sale and Contribution Agreement in any court referred to in Section 8.7(b). 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each of the parties hereto irrevocably
consents to service of process in the manner provided for notices in
Section 8.3.  Nothing in this Sale and Contribution Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.  Each of the parties hereto waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by New York law.

 

Section 8.8                                    Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SALE AND CONTRIBUTION AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS SALE AND CONTRIBUTION AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.8.

 

20

--------------------------------------------------------------------------------


 

Section 8.9                                    Severability.  If one or more
provisions of this Sale and Contribution Agreement are held to be invalid,
illegal or unenforceable by a court of competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision of this Sale
and Contribution Agreement, which shall remain in full force and effect, and the
parties hereto shall replace such invalid, illegal or unenforceable provision
with a new provision permitted by Applicable Law and having an economic effect
as close as possible to the invalid, illegal or unenforceable provision.  Any
provision of this Sale and Contribution Agreement held invalid, illegal or
unenforceable only in part or degree by a court of competent jurisdiction shall
remain in full force and effect to the extent not held invalid, illegal or
unenforceable.

 

Section 8.10                             Counterparts.  This Sale and
Contribution Agreement may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.  Any
counterpart may be executed by facsimile or other electronic transmission, and
such facsimile or other electronic transmission shall be deemed an original.

 

Section 8.11                             Amendments; No Waivers.  Neither this
Sale and Contribution Agreement nor any term or provision hereof may be amended,
supplemented, restated, waived, changed or modified except with the written
consent of the parties hereto; provided, that unless (i) the amendment or other
modification is solely for purposes of correcting a technical error,
inconsistency or ambiguity, conforming this Sale and Contribution Agreement to
the Memorandum, adding to the covenants or agreements to be observed by the
Transferee for the benefit of the Noteholders, complying with the requirements
of the SEC or any other regulatory body or any Applicable Law or (ii) the
amendment or other modification does not adversely affect the interests of the
Noteholders in any material respect as confirmed in an Officer’s Certificate of
the Transferee, the Transferee shall provide at least ten (10) Business Days’
prior written notice of the amendment or other modification to the Noteholders
and the amendment or the modification shall not be effective if the Controlling
Party notifies the Transferee within such ten (10) Business Day period that it
would be materially adversely affected by the amendment or other modification
and does not consent to the amendment or other modification; provided, further,
that the consent of the Controlling Party shall not be required if such
amendment or other modification only addresses the disposition of funds in the
Concentration Account other than the Retained Royalty Payments as certified in
an Officer’s Certificate delivered by the Issuer to the Controlling Party on or
prior to the execution and delivery of such amendment or other modification. 
The Noteholders shall be third party beneficiaries of this Sale and Contribution
Agreement for purposes of this provision.  No failure or delay by either party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  No notice to or demand on either party hereto in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval hereunder shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions.  No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by Applicable
Law.

 

Section 8.12                             Limited Recourse.  The Transferor
accepts that the enforceability against the Transferee of any obligations of the
Transferee hereunder shall be limited to the Collateral.

 

21

--------------------------------------------------------------------------------


 

Once all such Collateral has been realized upon and such Collateral has been
applied in accordance with the Indenture, any outstanding obligations of the
Transferee to the Transferor hereunder shall be extinguished.  The Transferor
further agrees that it shall take no action against any employee, director,
officer or administrator of the Transferee in relation to this Sale and
Contribution Agreement; provided, that nothing herein shall limit the Transferee
(or its permitted successors or assigns) from pursuing claims, if any, against
any such Person; provided, further, that the foregoing shall not in any way
limit, impair or otherwise affect any rights of the Transferor to proceed
against any employee, director, officer or administrator of the Transferee
(a) for intentional and willful fraud or intentional and willful
misrepresentations on the part of or by such employee, director, officer or
administrator or (b) for the receipt of any distributions or payments to which
the Transferor or any successor in interest is entitled.

 

Section 8.13                             Cumulative Remedies.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Applicable Law.

 

Section 8.14                             Table of Contents and Headings.  The
Table of Contents and headings of the Articles and Sections of this Sale and
Contribution Agreement have been inserted for convenience of reference only, are
not to be considered a part hereof and shall in no way modify or restrict any of
the terms or provisions hereof.

 

Section 8.15                             Acknowledgment and Agreement.  The
Transferor expressly acknowledges and agrees that a portion of the Transferee’s
right, title and interest in, to and under this Sale and Contribution Agreement
shall be pledged and assigned to the Trustee as collateral by the Transferee
pursuant to the Indenture, and the Transferor consents to such pledge and
assignment.  Each of the parties hereto acknowledges and agrees that the
Trustee, acting on behalf of the Noteholders, is a third party beneficiary of
the rights of the Transferee arising hereunder that have been assigned and
pledged to the Trustee under the Indenture, which rights may be enforced by the
Trustee only so long as an Event of Default has occurred and is continuing and
the Trustee is exercising remedies under the Indenture, in each case (if
required thereunder) at the Direction of the Controlling Party.  In all other
cases, the Transferee shall have the right to give and withhold consents and
exercise or refrain from exercising rights and remedies hereunder.  The Trustee
shall also be a third party beneficiary of this Sale and Contribution Agreement
in order to permit the Trustee to exercise such other rights as are granted to
the Trustee hereunder.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Sale and Contribution
Agreement as of the day and year first written above.

 

 

THERAVANCE, INC.

 

 

 

 

 

By:

/s/ Rick E Winningham

 

 

Name:

Rick E Winningham

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

LABA ROYALTY SUB LLC

 

 

 

 

 

By:

/s/ Bradford J. Shafer

 

 

Name:

Bradford J. Shafer

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COUNTERPARTY INSTRUCTION

 

April 17, 2014

 

VIA FACSIMILE

 

Glaxo Group Limited

Glaxo Wellcome House

Berkeley Avenue

Greenford

Middlesex UB6 0NN

United Kingdom

Attn:  Company Secretary

Facsimile: 011 44 208-047-6912

 

GlaxoSmithKline plc

980 Great West Road

Brentford

Middlesex

TW8 9GS

United Kingdom

Attn:  Corporate Law

Facsimile: 011 44 208-047-6912

 

GlaxoSmithKline plc

980 Great West Road

Brentford

Middlesex

TW8 9GS

United Kingdom

Attn:  Vice President, Worldwide Business Development

Facsimile: 011 44 208-990-8142

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Collaboration Agreement (as amended,
the “Collaboration Agreement”), dated November 14, 2002, between
Theravance, Inc., a Delaware corporation (“Theravance”), and Glaxo Group
Limited, a private company limited by shares registered under the laws of
England and Wales (“GSK”).

 

You are hereby irrevocably and unconditionally directed to make all payments of
royalties and other payments due under the Collaboration Agreement to Theravance
by GSK on or after April 1, 2014 by wire transfer in United States dollars to
the following account:

 

A-1

--------------------------------------------------------------------------------


 

Bank Name:  U.S. Bank National Association
ABA Number: 091 000 022
Account Number: 6745037900
Account Name: LABA Royalty Sub LLC — Concentration Account
Attention: Jo-Ann L. Shaw

 

In addition, you are hereby irrevocably and unconditionally instructed to send
all reports or other notices sent or required to be sent to Theravance pursuant
to the Collaboration Agreement, including the reports produced by GSK pursuant
to Section 6.4.2 of the Collaboration Agreement, to the following parties at the
following addresses, beginning immediately:

 

LABA Royalty Sub LLC
901 Gateway Boulevard
South San Francisco, CA 94080
Attention:  Bradford J. Shafer, Senior Vice President & General Counsel
Facsimile: (650) 808-6095
Email: bshafer@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  David Midvidy
Facsimile: (917) 777-2089
E-Mail:  david.midvidy@skadden.com

 

Theravance, Inc., as Servicer
901 Gateway Boulevard
South San Francisco, CA 94080
Attention:  Bradford J. Shafer, Senior Vice President & General Counsel
Facsimile: (650) 808-6095
Email: bshafer@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  David Midvidy
Facsimile: (917) 777-2089
E-Mail:  david.midvidy@skadden.com

 

Thank you for your cooperation regarding this matter.

 

A-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

THERAVANCE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TRC LLC RIGHTS AND OBLIGATIONS

 

The rights, benefits and obligations set forth below shall constitute “TRC LLC
Rights and Obligations” under the Sale and Contribution Agreement (the “Sale and
Contribution Agreement”), dated as of April 17, 2014, by and between
Theravance, Inc., a Delaware corporation (“Theravance”) and LABA Royalty Sub LLC
(the “Issuer”), a Delaware limited liability company.  The TRC LLC Rights and
Obligations shall not be sold or contributed to the Issuer pursuant to the Sale
and Contribution Agreement.

 

1.                                      The obligation of TRC LLC pursuant to
Section 2.1 of the Collaboration Agreement to license to GSK any Theravance
Patents, Theravance Know-How and Theravance’s rights in the Joint Inventions to
the extent any such assets are included in the Assigned Assets assigned to TRC
LLC pursuant to the Agreement.

 

2.                                      The right to grant the prior written
consent to any sublicense or subcontract relating to the development or
manufacture of any Assigned Collaboration Product pursuant to Section 2.2 of the
Collaboration Agreement, and to require GSK to secure all appropriate covenants,
obligations and rights from any such sublicensee or subcontractor relating to
such sublicense or subcontract.

 

3.                                      The right to enforce the obligations of
GSK with respect to trademark and housemarks under Section 2.3 of the
Collaboration Agreement to the extent such obligations relate to any Assigned
Collaboration Product and the obligation to perform the obligations of
Theravance under Section 2.3 of the Collaboration Agreement to the extent
relating to the Assigned Collaboration Products.  For the avoidance of doubt,
TRC LLC shall own all Theravance Inventions invented after the Contribution Date
that relate primarily to the Assigned Collaboration Products and shall have a
non-exclusive license to all Joint Inventions invented after the Contribution
Date to the extent useful in the development and commercialization of the
Assigned Collaboration Products.

 

4.                                      The right to enforce GSK’s obligations
to use Diligent Efforts, as modified pursuant to Section 3.1 of the
Collaboration Amendment Agreement, to the extent relating to any Assigned
Collaboration Product.

 

5.                                      The right to require GSK to bear costs
and expenses pursuant to Section 4.2.2 of the Collaboration Agreement to the
extent such costs and expenses relate to Assigned Collaboration Products.

 

6.                                      The right to receive update reports
pursuant to Section 4.2.3(c) of the Collaboration Agreement to the extent such
reports relate to Assigned Collaboration Products.

 

7.                                      The right to enforce GSK’s obligations
pursuant to Section 4.2.4 of the Collaboration Agreement to the extent relating
to the Development of Assigned Collaboration Products.

 

B-1

--------------------------------------------------------------------------------


 

8.             The right to enforce GSK’s obligations pursuant to Section 4.5.2.
of the Collaboration Agreement to the extent relating to any GSK Discontinued
Compound to the extent such compound is an Assigned Collaboration Product.

 

9.             The right to receive a Theravance Discontinued Compound that is
reverted pursuant to Section 4.5.3 of the Collaboration Agreement to the extent
such compound is an Assigned Collaboration Product, provided that TRC LLC shall
comply with the obligations with respect to such reverted compound set forth in
such section.

 

10.          The right to enforce GSK’s obligations pursuant to, and the
obligation to comply with, Section 4.5.4 of the Collaboration Agreement to the
extent there is an Assigned Collaboration Product being Developed under the
Collaboration Agreement.

 

11.          The right to require GSK to Commercialize Assigned Collaboration
Products pursuant to Article 5 of the Collaboration Agreement, including the
right to enforce GSK’s obligation to bears costs and expenses pursuant to
Section 5.3.1 of the Collaboration Agreement to the extent related to Assigned
Collaboration Products and to receive any reports relating thereto pursuant to
Article 5, as modified by the Collaboration Amendment Agreement.

 

12.          The obligation to comply with Section 5.3.3 of the Collaboration
Agreement to the extent it applies to Assigned Collaboration Products.

 

13.          The right to receive all milestone payments payable by GSK pursuant
to Section 6.2.2 of the Collaboration Agreement relating to Assigned
Collaboration Products.

 

14.          The obligation to make all milestone payments payable pursuant to
Section 6.2.3 of the Collaboration Agreement relating to Assigned Collaboration
Products.

 

15.          The right to receive and the obligation to deliver notices of
Development Milestones pursuant to Section 6.2.4 of the Collaboration Agreement
relating to Assigned Collaboration Products.

 

16.          The right to receive all royalties payable by GSK pursuant to
Section 6.3 of the Collaboration Agreement relating to Assigned Collaboration
Products.

 

17.          The right to enforce the obligations of GSK pursuant to Section 6.4
through 6.10 of the Collaboration Agreement with respect to royalties payable by
GSK relating to Assigned Collaboration Products.

 

18.          The right to enforce the obligations of GSK, and the obligation to
perform the obligations of Theravance, pursuant to Article 7 of the
Collaboration Agreement with respect to promotional materials and samples
relating to the Assigned Collaboration Products.

 

19.          The right to enforce the obligations of GSK, and the obligation to
perform the obligations of Theravance, pursuant to Article 8 of the
Collaboration Agreement with respect to regulatory matters relating to the
Assigned Collaboration Products.

 

B-2

--------------------------------------------------------------------------------


 

20.          The right to enforce the obligations of GSK pursuant to Article 9
of the Collaboration Agreement with respect to orders, supply and returns
relating to the Assigned Collaboration Products.

 

21.          The right to enforce the obligations of GSK pursuant to Article 10
of the Collaboration Agreement to the extent applicable to the Assigned
Collaboration Products, and the obligation to comply with the confidentiality
and use restrictions applicable to Confidential Information in Section 10.1 of
the Collaboration Agreement (including Section 10.5 thereof) to the extent
relating to Confidential Information received by TRC LLC, subject to the
permitted disclosure and use restriction set forth in Section 10.2 of the
Collaboration Agreement.

 

22.          The obligation to comply with the restrictions on publications and
public announcements in Sections 10.3 and 10.4 of the Collaboration Agreement,
respectively, to the extent relating to Confidential Information received by TRC
LLC.

 

23.          The obligation to comply with Section 11.4 of the Collaboration
Agreement and the right to enforce the obligations of GSK pursuant to
Section 11.4 of the Collaboration Agreement, in each case to the extent
applicable to the rights and obligations under the Collaboration Agreement
assigned to TRC LLC relating to the Assigned Collaboration Products, including
the rights and benefits specified on this Exhibit B.

 

24.          The right to be indemnified by GSK pursuant to Section 12.1 of the
Collaboration Agreement, subject to the limitations and conditions contained
therein, relating to the rights and benefits assigned to it relating to the
Assigned Collaboration Products, including the rights and benefits specified on
this Exhibit B.

 

25.          The obligation to indemnify GSK and others pursuant to Section 12.2
of the Collaboration Agreement, subject to the limitations and conditions
contained therein, for Losses relating to the Liabilities assumed by TRC LLC.

 

26.          The obligations pursuant to Section 13.1.1 of the Collaboration
Agreement to prosecute and maintain Theravance Patents and related applications
to the extent they primarily relate to the Assigned Collaboration Products and
the right to enforce GSK’s obligations to pay out-of-pocket costs and expenses
pursuant to such section.

 

27.          The right to enforce the obligations of GSK, and perform the
obligations of Theravance, pursuant to Section 13.1.2 of the Collaboration
Agreement to prosecute and maintain Patents covering Joint Inventions, to the
extent primarily related to Assigned Collaboration Products.

 

28.          The right to enforce the obligations of GSK pursuant to
Section 13.1.3 of the Collaboration Agreement to prosecute and maintain GSK
Patents and related applications to the extent primarily related to an Assigned
Collaboration Product.

 

29.          The right to (i) exercise the step-in rights pursuant to
Section 13.1.5 of the Collaboration Agreement, to the extent such GSK Patents or
claims primarily relate to an Assigned Collaboration Product, and (ii) require
GSK to perform, and the obligation to perform,

 

B-3

--------------------------------------------------------------------------------


 

the rights and obligations of the Parties set forth in Sections 13.1.6 and
13.1.7, to the extent they relate to the Assigned Collaboration Products.

 

30.          The obligation to assist and cooperate, and the right to require
GSK to assist or cooperate, with respect to Patent Infringement Claims pursuant
to Section 13.2.1 of the Collaboration Agreement to the extent such claims
primarily relate to an Assigned Collaboration Product.

 

31.          The rights to defend the infringement of a Theravance Patents
pursuant to Section 13.2.2 of the Collaboration Agreement to the extent
primarily related to an Assigned Collaboration Product.

 

32.          The right to join GSK as a party-plaintiff in an infringement
action pursuant to Section 13.2.3 of the Collaboration Agreement to the extent
that such action primarily relates to an Assigned Collaboration Product.

 

33.          The right to receive, and the obligation to give, a Hatch-Waxman
Certification under Section 13.3 of the Collaboration Agreement to the extent
the GSK Patent or Theravance Patent which is the subject of such notice
primarily relates to an Assigned Collaboration Product.

 

34.          The right to receive and the obligation to give assistance pursuant
to Section 13.4 of the Collaboration Agreement with respect to a legal action
covered by Article 13 of the Collaboration Agreement to the extent such legal
action primarily relates to an Assigned Collaboration Product.

 

35.          The right and obligation to give written consent with respect to a
suit pursuant to Section 13.5 of the Collaboration Agreement to the extent such
suit primarily relates to an Assigned Collaboration Product.

 

36.          The right to terminate the Collaboration Agreement pursuant to
Section 14.2 of the Collaboration Agreement if GSK materially breaches or
defaults in the performance of any obligations under the Collaboration
Agreement, subject to the cure rights specified therein, if such breach or
default relates to an Assigned Collaboration Product; provided that such right
may only be exercised with the consent of each of Theravance and the Issuer (so
long as it retains a portion of the Collaboration Agreement) and all assignees
to which portions of the Collaboration Agreement have been assigned; and
provided, further, that such condition on the right to terminate will not limit
any other available rights or remedies.

 

37.          The right to dispute GSK’s termination of a Terminated Development
Collaboration Product pursuant to Section 14.3 of the Collaboration Agreement,
if such product is an Assigned Collaboration Product.

 

38.         The right to dispute GSK’s termination of a Terminated
Commercialized Collaboration Product pursuant to Section 14.4 of the
Collaboration Agreement, if such product is an Assigned Collaboration Product.

 

39.          Upon termination of the Collaboration Agreement to which
Section 14.6.1(a) of the Collaboration Agreement applies, the obligation to
transfer data and materials related to

 

B-4

--------------------------------------------------------------------------------


 

specified Collaboration Products to the extent such products are Assigned
Collaboration Products.

 

40.          Upon termination of the Collaboration Agreement to which
Section 14.6.1(b) of the Collaboration Agreement applies, the right to receive
(i) data and materials related to Theravance Compounds, (ii) regulatory filings,
(iii) access rights, and (iv) rights to bring an action against GSK, in each
case to the extent such compounds are Assigned Collaboration Products.

 

41.          Upon termination of the Collaboration Agreement to which
Section 14.6.2 of the Collaboration Agreement applies, if the Collaboration
Product terminated after initiation of the first Phase III Study with respect to
such product is an Assigned Collaboration Product, the rights set forth in
Sections 14.6.2(a) through (d) thereof, subject to Section 14.6.2(e) thereof.

 

42.          Upon termination of the Collaboration Agreement to which
Section 14.6.3 of the Collaboration Agreement applies, if the Terminated
Commercialized Collaboration Product is an Assigned Collaboration Product, the
rights set forth in Sections 14.6.3(a) through (d) and (f) thereof, subject to
Sections 14.6.3(e) thereof.

 

43.          Upon termination of the Collaboration Agreement to which
Section 14.6.4 of the Collaboration Agreement applies, the right receive the
(i) materials, (ii) regulatory filings, (iii) license filings and (iv) stock, as
specified therein, and the right to limit further Development work by GSK, as
specified therein, in each case to the extent such rights relate to an Assigned
Collaboration Product.

 

44.          The right to receive royalties payable by GSK pursuant to
Section 14.9, and the obligation to pay royalties to GSK after termination of
the Collaboration Agreement pursuant to Section 14.9 thereof to the extent that
the product giving rise to such payment obligation is developed and
commercialized by TRC LLC.

 

Capitalized terms used and not otherwise defined in this Exhibit shall have the
meaning given them in the Collaboration Agreement (the “Collaboration
Agreement”), dated November 14, 2002, between Theravance, Inc., a Delaware
corporation (“Theravance”) and Glaxo Group Limited, a private company limited by
shares registered under the laws of England and Wales (“GSK”), as amended.

 

The following terms as used herein shall have the following meanings:

 

“Action” shall mean any demand, action, cause of action, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any federal,
state, local, foreign or international Governmental Entity or any arbitration or
mediation tribunal.

 

“Agreement” shall mean the limited liability company agreement of TRC LLC, to be
dated on or about the Distribution Date, entered into by Theravance, as a
member, Theravance Biopharma, Inc., a Cayman Islands exempted company, as a
member, Theravance, as manager, and TRC LLC.

 

B-5

--------------------------------------------------------------------------------


 

“Ancillary Agreements” shall mean all of the contracts, obligations, indentures,
agreements, leases, purchase orders, commitments, permits, licenses, notes,
bonds, mortgages, arrangements or undertakings (whether written or oral and
whether express or implied) that are legally binding on either Theravance or
Theravance Biopharma or any part of their property under applicable Law entered
into in connection with the transactions contemplated hereby, including the
Transition Services Agreement, Employee Matters Agreement, Tax Sharing and
Indemnification Agreement, and Sublease Agreement, to be delivered by Theravance
Biopharma and Theravance in connection with the Separation.

 

“ANOROTM” shall mean the Collaboration Product consisting of (a) the combination
medicine comprising UMEC with VI, with no other therapeutically active
component, and explicitly excluding either component as a monotherapy, and which
is proposed, as of the date hereof, to be sold under the brand name
“ANOROTM ELLIPTATM”, and (b) any and all product improvements, additional
claims, line extensions, dosage changes and alternate delivery systems and
formulations, in each case, with respect to only such combination medicine set
forth in clause (a) comprising UMEC with VI, with no other therapeutically
active component (and explicitly excluding either component as a monotherapy).

 

“Assigned Assets” shall mean:

 

(a)           All of Theravance’s rights, title and interest in and to the
patents and patent applications related to Excluded Products other than the
Retained Products, and any patents of addition, re-examinations, reissues,
extensions, granted supplementary protection certifications, substitutions,
confirmations, registrations, revalidations, revisions, additions and the like,
of or to said patents and any and all divisionals, continuations and
continuations-in-part, and any patents issuing therefrom, as well as any patent
applications related thereto and all Actions against past, present, and future
infringement, misappropriation, or other violation of the foregoing.

 

(b)           All of Theravance’s rights, title and interest in and to the
Trademarks related to Excluded Products other than the Retained Products,
together with (i) all common law rights to such Trademarks, (ii) the goodwill of
the LLC Business symbolized by such Trademarks, (iii) all Actions for, or
arising from any infringement, dilution, unfair competition, or other violation,
including past infringement, dilution, unfair competition, or other violation,
of such Trademarks, and (iv) all rights corresponding thereto throughout the
world.

 

(c)           All of Theravance’s rights, title and interest in and to the
domain names related to Excluded Products other than the Retained Products and
all Actions against past, present, and future infringement, misappropriation, or
other violation of the foregoing.

 

(d)           All U.S. and foreign copyrights and copyrightable subject matter
related to the LLC Business (and not to the Theravance Business), whether
registered or unregistered, published or unpublished, statutory or common law,
including all related registrations, applications and common law rights, in any
labels, product marketing materials or other copyrighted works related to the
LLC Business and all Actions against past, present, and future infringement,
misappropriation, or other violation of the foregoing.

 

B-6

--------------------------------------------------------------------------------


 

(e)           All of Theravance’s rights, title and interest in and to any
Intellectual Property, including trade secrets, not heretofore described in the
definition of Assigned Assets that is reasonably likely to be used in the LLC
Business (and not in the Theravance Business) and that Theravance in its sole
discretion determines to assign to TRC LLC.

 

(f)            With respect to the Assigned Products, all (i) regulatory filings
and approvals, registrations and governmental authorizations, (ii) each NDA,
(iii) each IND or equivalent, (iv) all compliance notices, licenses and permits,
(v) all applications to the FDA or the comparable foreign law or bodies in
effect or pending at the Effective Time, and (vi) all materials and information
relating to the FDA and other Governmental Approvals for the LLC Business, and
all information contained therein (collectively, the “Registrations”).

 

(g)           All Books and Records.

 

(h)           All pre-clinical and clinical data related to the LLC Business
(and not to the Theravance Business) and which is contained in Theravance’s
databases or otherwise in Theravance’s possession or control.

 

(i)            All of Theravance’s rights, title and interest in and to the
Clinical Trial Materials to the extent not related to the Theravance Business.

 

(j)            All of Theravance’s rights, title and interest in and to the
Clinical Trial Study Reports to the extent not related to the Theravance
Business.

 

(k)           All of Theravance’s rights, title and interest in and to any and
all other assets that primarily relate to the Assigned Drug Programs or Assigned
Products (and not to the Theravance Business) or that otherwise are expressly
contemplated by the Agreement to be transferred by Theravance to TRC LLC.

 

“Assigned Collaboration Product” shall mean each Collaboration Product and any
other compound that has been, is currently or may in the future be developed or
commercialized under the Collaboration Agreement other than Retained Products.

 

“Assigned Drug Programs” shall mean (i) the rights and obligations of Theravance
under the GSK Agreements relating to the Assigned Products, (ii) the Liabilities
of Theravance under the GSK Agreements relating to the Assigned Products and
(iii) the Assigned Assets and Assumed Liabilities.

 

“Assigned Products” shall mean, individually and collectively, each Assigned
Collaboration Product and each Assigned Strategic Alliance Product.

 

“Assigned Strategic Alliance Product” shall mean each Alliance Product (as
defined in the Strategic Alliance Agreement) and any other compound that has
been, is currently or may in the future be developed or commercialized under the
Strategic Alliance Agreement (it being understood, for the avoidance of doubt,
that the Retained Products are not Assigned Strategic Alliance Products).

 

B-7

--------------------------------------------------------------------------------


 

“Assumption” shall mean, at the Contribution Time, TRC LLC’s acceptance,
assumption, or, as applicable, retention of (A) all Liabilities under the
Strategic Alliance Agreement, (B) all of the Liabilities under the Collaboration
Agreement relating to the Assigned Collaboration Products, including the
Liabilities specified in this Exhibit B, and (C) the Assumed Liabilities.

 

“Assumed Liabilities” shall mean:

 

(a)           All Liabilities under the Registrations arising after the
Effective Time.

 

(b)           All other Liabilities primarily arising out of the Assigned Drug
Programs or Assigned Products or otherwise arising out of the conduct of
Theravance’s business solely to the extent relating to the conduct of the LLC
Business or the Assigned Assets.

 

(c)           Any and all other Liabilities that may be assumed by Theravance
upon (i) the agreement between Theravance and the Issuer and (ii) delivery by
the Issuer of a certificate to the Trustee (as defined in Annex A to the Sale
and Contribution Agreement) under the Indenture (as defined in Annex A to the
Sale and Contribution Agreement) to the effect that the Assumption of such
Liabilities by Theravance does not have an adverse effect on the Retained
Royalty Payments (as defined in Annex A to the Sale and Contribution Agreement).

 

“Books and Records” shall mean books and records of the business, operations and
accounts of an Assigned Product or TRC LLC to the extent not related to the
Theravance Business.

 

“BREO®/RELVAR®” shall mean (a) the combination medicine comprising FF and VI,
with no other therapeutically active component, and explicitly excluding either
component as a monotherapy, and which is proposed, as of the date hereof, to be
sold under the brand name “BREO® ELLIPTA®” in the United States and
“RELVAR® ELLIPTA®” in the European Union and Japan, and (b) any and all product
improvements, additional claims, line extensions, dosage changes and alternate
delivery systems and formulations, in each case, with respect only to such
combination medicine set forth in clause (a) comprising FF and VI, with no other
therapeutically active component (and explicitly excluding either component as a
monotherapy).

 

“Clinical Trial” shall mean a pre-clinical or clinical trial related to the
Assigned Products.

 

“Clinical Trial Materials” shall mean the Assigned Products and the placebo for
each of these products for use in Clinical Trials, whether in bulk, formulated
or finished form and whether in existence at the Effective Time.

 

“Clinical Trial Study Reports” shall mean all reports or summaries of all data,
records and documents resulting from the Clinical Trials.

 

“Collaboration Amendment Agreement” shall mean the Theravance Collaboration
Agreement Amendment dated March 3, 2014 that amends the Collaboration Agreement.

 

“Contract” shall mean any contract, obligation, indenture, agreement, lease,
purchase order, commitment, permit, license, note, bond, mortgage, arrangement
or undertaking (whether written or oral and whether express or implied) that is
legally binding on any Person or any part of its property under applicable Law,
but excluding the Separation and Distribution Agreement

 

B-8

--------------------------------------------------------------------------------


 

and any Ancillary Agreement save as otherwise expressly provided in the
Separation and Distribution Agreement or any Ancillary Agreement.

 

“Contribution Time” shall mean 11:59 p.m. Eastern Standard Time on the day which
is two days before the Distribution Date (subject to the Distribution being
effective on the Distribution Date).

 

“Distribution” shall mean Theravance’s distribution to holders of shares of the
common stock, $0.01 par value per share, of Theravance, on a pro rata basis, all
of the issued and outstanding common shares, par value $0.00001 per share, of
Theravance Biopharma.

 

“Distribution Date” shall mean the date on which the Distribution to the
stockholders of Theravance is effective.

 

“Effective Time” shall mean 11:59 p.m. Eastern Time on the day immediately
preceding the Distribution Date.

 

“Employee Matters Agreement” shall mean that certain Employee Matters Agreement,
to be dated on or about the Distribution Date, by and between Theravance and
Theravance Biopharma.

 

“Excluded Products” shall mean any products developed under the Collaboration
Agreement and under the Strategic Alliance Agreement.

 

“FF” shall mean the inhaled corticosteroid known as fluticasone furorate or an
ester, salt or other noncovalent derivative thereof.

 

“Governmental Approvals” shall mean any notices, reports or other filings to be
made, or any consents, registrations, approvals, permits or authorizations to be
obtained from, any Governmental Entity.

 

“Governmental Entity” shall mean any federal, state, local, foreign or
international court government department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental entity.

 

“GSK Agreements” shall mean the Collaboration Agreement and the Strategic
Alliance Agreement, individually or collectively.

 

“IND” shall mean an investigational new drug application, including any
amendments and supplements thereto, and all reports, correspondence and other
submissions related thereto.

 

“Intellectual Property” shall mean all intellectual property and industrial
property rights of any kind or nature, including all United States and foreign
(a) patents, patent applications, patent disclosures, and all related
continuations, continuations-in-part, divisionals, reissues, re-examinations,
substitutions and extensions thereof, (b) Trademarks and all goodwill associated
therewith, (c) copyrights and copyrightable subject matter, whether statutory or
common law, registered or unregistered and published or unpublished, (d) rights
of publicity, (e) moral rights and rights of attribution and integrity,
(f) rights in Software, (g) trade secrets and all other

 

B-9

--------------------------------------------------------------------------------


 

confidential and proprietary information, know-how, inventions, improvements,
processes, formulae, models and methodologies, (h) rights to domain names,
(i) rights to personal information, (j) telephone numbers and internet protocol
addresses, (k) applications and registrations for the foregoing, and (l) Actions
against past, present, and future infringement, misappropriation, or other
violation of the foregoing (and rights to bring such Actions).

 

“Law” shall mean any constitutional provision, law, statute, rule, regulation
(including any stock exchange rule or regulation), ordinance, treaty, order,
decree, license, permit, policy, guideline, consent, approval, certificate,
judgment or decision of any governmental authority or any judgment, decree,
injunction, writ, order or like action of any court or other judicial or
quasi-judicial tribunal.

 

“Liabilities” shall mean any and all debts, liabilities, and obligations,
whether accrued or fixed, known or unknown, absolute or contingent, matured or
unmatured, reserved or unreserved, or determined or determinable of any kind or
nature whatsoever, including those arising under any Law or Action, whether
asserted or unasserted, or order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any governmental entity,
and those arising under any Contract or any fines, damages or equitable relief
which may be imposed in connection with any of the foregoing and including all
costs and expenses related thereto.

 

“LLC Business” shall mean exercising all of the rights and benefits and
performing and discharging all of the liabilities and obligations under (i) the
Strategic Alliance Agreement and (ii) the Collaboration Agreement relating to
the Assigned Collaboration Products.

 

“NDA” shall mean a new drug application, including any amendments or supplements
thereto, and all reports, correspondence and other submissions related thereto.

 

“ParentCo Business” shall mean the pharmaceutical royalty management business of
Theravance, other than the SpinCo Business, as conducted or proposed to be
conducted by Theravance prior to or as of the Effective Time. For the avoidance
of doubt, the ParentCo Business includes the management of Theravance’s rights
to receive payments under the Collaboration Agreement and Strategic Alliance
Agreement with respect to the Excluded Products, including as a result of
ownership of the TRC Class A Units and TRC Class C Units, rights to receive
distributions from TRC with respect to the TRC Class A Units and TRC Class C
Units, and other assets, Contracts and Liabilities related the foregoing.

 

“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

 

“Products” shall mean, individually and collectively, telavancin and all of the
products under development, regardless of the state of development, by
Theravance, other than the Excluded Products.

 

“Registrations” has the meaning set forth in the definition of “Assigned
Assets.”

 

“Retained Product” means each of ANOROTM, BREO®/RELVAR® and VI Monotherapy.

 

B-10

--------------------------------------------------------------------------------


 

“Separation” shall mean the separation of the ParentCo Business and the SpinCo
Business into Theravance and Theravance Biopharma, respectively, by means of the
transfer/assumption of certain assets and liabilities from Theravance to
Theravance Biopharma or any of the SpinCo Subsidiaries.

 

“Separation and Distribution Agreement” shall mean the Separation and
Distribution Agreement between Theravance and Theravance Biopharma, to be dated
on or about the Distribution Date.

 

“Software” shall mean all computer programs (whether in source code, object
code, or other form), algorithms, databases, compilations and data, and
technology supporting the foregoing, and all documentation, including flowcharts
and other logic and design diagrams, technical, functional and other
specifications, and user manuals and training materials related to any of the
foregoing.

 

“SpinCo Business” shall mean the business of Theravance related to (i) the
discovery, development and commercialization of medicines and technologies
related thereto, including the Products (but excluding the Excluded Products),
as conducted or proposed to be conducted by Theravance prior to or as of the
Effective Time and (ii) ownership of all of the TRC Class B Units and 6,375 TRC
Class C Units.

 

“SpinCo Subsidiaries” shall mean Theravance Biopharma US, Inc., a Delaware
corporation, Theravance Biopharma Antibiotics, Inc., a Cayman Islands exempted
company, Theravance Biopharma R&D, Inc., a Cayman Islands exempted company,
Theravance Biopharma R&D IP, LLC, a Delaware limited liability company, and
Theravance Biopharma Antibiotics IP, LLC, a Delaware limited liability company.

 

“Strategic Alliance Agreement” shall mean that certain Strategic Alliance
Agreement, dated as of March 30, 2004, by and between Theravance and GSK,
including all amendments and supplements thereto (including the Theravance
Strategic Alliance Agreement Amendment dated March 3, 2014.

 

“Sublease Agreement” shall mean that certain Sublease Agreement, to be dated on
or about the Distribution Date, by and between Theravance and Theravance
Biopharma.

 

“Tax Sharing and Indemnification Agreement” shall mean that certain Tax Sharing
and Indemnification Agreement, to be dated on or about the Distribution Date, by
and between Theravance and Theravance Biopharma.

 

“Theravance Biopharma” shall mean Theravance Biopharma, Inc., a Cayman Islands
exempted company, its successors and/or permitted assigns.

 

“Theravance Business” shall mean any business within (i) the ParentCo Business
(other than the portion thereof that is specific to the Assigned Products) or
(ii) the SpinCo Business.

 

“Trademarks” shall mean all trademarks, service marks, trade names, names,
slogans, taglines, logos, design marks, trade dress, product designs, and
product packaging, including all applications for and registrations of the
foregoing, and including those at common law.

 

B-11

--------------------------------------------------------------------------------


 

“Transition Services Agreement” shall mean that certain Transition Services
Agreement, to be dated on or about the Distribution Date, by and between
Theravance and Theravance Biopharma.

 

“TRC Class A Units” shall mean the Class A membership units in TRC.

 

“TRC Class B Units” shall mean the Class B membership units in TRC.

 

“TRC Class C Units” shall mean the Class C membership units in TRC.

 

“TRC LLC” shall mean Theravance Respiratory Company, LLC, a Delaware limited
liability company, its successors and/or permitted assigns.

 

“UMEC” shall mean the long-acting muscarinic antagonist umeclidinium bromide or
an ester, salt or other non-covalent derivative thereof.

 

“VI” shall mean the long-acting beta2 agonist vilanterol or an ester, salt or
other noncovalent derivative thereof.

 

“VI Monotherapy” shall mean (a) VI, solely as a monotherapy (i.e., excluding VI
in combination with any one or more other therapeutically active component(s)),
and (b) any and all product improvements, additional claims, line extensions,
dosage changes and alternate delivery systems, in each case, with respect to
only VI solely as a monotherapy (i.e., excluding VI in combination with any one
or more other therapeutically active component(s)).

 

B-12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REGULATORY APPROVALS

 

As of February 1, 2014

 

 

 

ANORO

 

BREO/RELVAR

 

 

 

Approved

 

Launched

 

Approved

 

Launched

 

US

 

ü

 

 

 

ü

 

ü

 

EU

 

 

 

 

 

ü

 

ü

(UK, Germany, Denmark)

 

Japan

 

 

 

 

 

ü

 

ü

 

Canada

 

ü

 

 

 

ü

 

ü

 

Chile

 

 

 

 

 

ü

 

 

 

Mexico

 

 

 

 

 

ü

 

 

 

New Zealand

 

 

 

 

 

ü

 

 

 

Switzerland

 

 

 

 

 

ü

 

ü

 

 

C-1

--------------------------------------------------------------------------------